Citation Nr: 0717763	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel






INTRODUCTION

The veteran had active military service from January 1997 to 
November 2002.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision and was 
remanded in October 2006.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the veteran's right 
(dominant) shoulder has consistently displayed abduction of 
at least 175 degrees; there is no evidence of recurrent 
dislocation of his humerous at the scapulohumeral joint, 
malunion of the humerous, or malunion or nonunion of the 
clavicle or scapula; the initial rating assigned for the 
right shoulder disability more than adequately compensates 
for any potential functional loss due to pain on use or 
during flare-ups, or due to weakness, fatigability, or 
incoordination; there is no evidence that the veteran has 
been hospitalized for his right shoulder disability or that 
this disability has markedly interfered with his ability to 
work.  

2.  During the course of this appeal, the veteran has 
routinely displayed essentially normal ranges of motion of 
his low back; the low back disability has not been manifested 
by ankylosis of the spine, residuals of a fractured vertebra, 
neurologic symptoms consistent with intervertebral disc 
syndrome, demonstrable muscle spasm or unilateral loss of 
lateral spine motion, nor any abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosos; the initial rating assigned for the low 
back disability more than adequately compensates for any 
potential functional loss due to pain on use or during flare-
ups, or due to weakness, fatigability, or incoordination; 
there is no evidence that the veteran has been hospitalized 
for his low back disability or that this disability has 
markedly interfered with his ability to work.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right shoulder strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.655, 4.14, 4.40, 4.45, 4.69, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2006); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

2.  The criteria for an initial rating in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5285, 5286, 
5289, 5292, 5293, 5295 (as in effect prior to and beginning 
September 26, 2003); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO advised the veteran of the first three elements 
required by Pelegrini II in letters dated in March 2003 and 
September 2003.  A July 2006 letter advised: "If you have 
any information or evidence that you have not previously told 
us about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us that evidence as soon as 
possible."  This language effectively advised the veteran to 
submit all pertinent evidence in his possession (thereby 
satisfying the fourth Pelegrini II element).  

In the July 2006 letter, VA also discussed the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Although 
proper notice was ultimately provided after the initial 
adjudication of the veteran's claims, this is harmless error.  
VA satisfied its notice requirements by July 2006 and 
readjudicated the claims in a December 2006 supplemental 
statement of the case.  

Service medical records have been reviewed, as have VA and 
private outpatient treatment records.  The veteran underwent 
VA examinations in March 2003, September 2003, September 
2004, and November 2005 (and the reports of these 
examinations have been obtained).  A new VA examination was 
scheduled for January 2007, but in November 2006 the veteran 
advised the RO by telephone that he could not appear because 
he was leaving the country for an undetermined duration.  
Neither he nor his representative have indicated that there 
are outstanding records pertaining to these claims.  In 
short, VA has satisfied its duties to notify and assist, and 
additional development would serve no use.  

II.  Claims for higher initial ratings

Disability ratings are determined by applying a schedule 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  The same manifestations 
of disability must not be evaluated under more than one 
applicable code, for this constitutes "pyramiding."  38 
C.F.R. § 4.14.  In an appeal of an initial rating, VA must 
consider "staged" ratings (disability ratings for separate 
periods based on the facts found).  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

A.  Right shoulder

The veteran injured his right shoulder while playing soccer 
on active duty in June 1999.  An x-ray revealed a first-
degree AC separation but no fracture.  By a May 2003 rating 
decision, the RO granted service connection for right 
shoulder pain and assigned an initial noncompensable rating 
(effective from November 29, 2002).  He appealed, and by a 
December 2005 rating decision, the RO increased the initial 
rating for right shoulder strain to 10 percent (effective 
from November 29, 2002).  This compensable rating was based 
not on a diagnostic code but on evidence of functional loss 
from pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For 
rating purposes, a distinction is made between major (or 
dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating is determined by the 
evidence or by testing on VA examination.  38 C.F.R. § 4.69.  
At a September 2003 VA examination, the veteran was 
identified as being right handed.  

A 20 percent rating for limitation of motion of the major arm 
requires that motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Standard range of 
shoulder abduction is 0 to 180 degrees.  38 C.F.R. § 4.71, 
Plate I.  Yet throughout this appeal the veteran has 
consistently displayed a greater degree of motion.  For 
example, he abducted to 175 degrees at his March 2003 VA 
examination, he had "full" range of abduction at his 
September 2003 examination, and he abducted to 180 degrees at 
his September 2004 VA examination (albeit with pain reported 
between 50 degrees and 90 degrees).  

At his most recent VA examination (in November 2005), he 
abducted to 90 degrees.  However, the VA examiner noted that 
the veteran appeared to have "unexplained anger" and seemed 
to "show an effort to limit cooperation with the examination 
for reasons that were not clear."  While the examiner 
acknowledged that the veteran's displayed ability to move his 
shoulder was markedly different from the prior examinations, 
he was unsure how much of this was due to guarding and lack 
of motivation and how much was due to actual worsening of the 
underlying condition.  Although another VA examination was 
scheduled for January 2007, as noted above the veteran was 
unable to appear.  Therefore, the Board must rate the claim 
based on the evidence of record.  38 C.F.R. § 3.655(b).  

While the Board cannot ignore the November 2005 examination 
report, it must also be viewed in the context of the 
veteran's obvious anger and poor cooperation, and the fact 
that no prior examination report nor any outpatient treatment 
records mirror this level of right shoulder limitation of 
motion.  The Board finds that a 20 percent rating under 
Diagnostic Code 5201 has not been warranted throughout this 
appeal.

No evidence indicates the veteran has had recurrent 
dislocation of his humerous at the scapulohumeral joint, 
malunion of the humerous, or malunion or nonunion of the 
calvical or scapula, so evaluations are not warranted under 
Diagnostic Codes 5202 or 5203.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202, 5203.  Moreover, no evidence reflects that he has 
had any ankylosis of the right shoulder or a disability 
comparable thereto.  Indeed his ability to flex, abduct, and 
rotate his shoulder in a clinical setting has been well 
documented in the course of four VA examinations.  Therefore, 
an evaluation under Diagnostic Code 5200 is also not 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Although the veteran has complained of pain on motion of his 
right shoulder, he has predominantly shown in clinical 
settings to have abduction to at least 175 degrees, which is 
far greater than the limitation of motion (to 90 degrees) 
required for a compensable schedular rating.  Nevertheless, 
the RO has already assigned a 10 percent rating under 38 
C.F.R. §§ 4.40 and 4.45 as a recognition of this pain.  The 
Board finds that even higher compensation in this regard is 
not warranted, particularly due to the lack of evidence of 
right shoulder weakness or fatigability.

The evidence also fails to reflect that the veteran's right 
shoulder disability (by itself) has markedly interfered with 
employment.  At his March 2003 VA examination, he only said 
that he noticed occasional right shoulder pain with 
weightlifting.  At his VA examinations in September 2003 and 
September 2004, it was noted that he worked regularly doing 
administrative office work for a private home health agency.  
At his November 2005 VA examination, he reported that he was 
a stocking employee for a liquor store.  Although he said he 
had lost an average of one week out of each month from work, 
this was (at least according to the veteran) due to low back 
pain and not any right shoulder symptoms.  There is certainly 
no evidence that he has been hospitalized for his right 
shoulder disability during the course of this appeal.  
Accordingly, referral of this case to the Director of the 
Compensation and Pension Service for extraschedular 
consideration is inappropriate.  See 38 C.F.R. § 3.321(b)(1).  

In summary, the preponderance of the evidence is against a 
rating in excess of 10 percent for the right shoulder 
disability, for any period throughout the course of this 
appeal.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

B.  Low back

The veteran has been assigned an initial 10 percent rating 
for his low back disability (chronic low back strain) under 
Diagnostic Code 5295.  During the pendency of this appeal, 
the pertinent criteria for evaluating the veteran's back 
disability was revised (effective September 26, 2003), and 
the RO advised him of this change in a January 2006 
supplemental statement of the case.  The revisions renumbered 
the diagnostic codes and created a general rating formula for 
rating diseases and injuries of the spine, based on 
limitation or loss of motion and other symptoms.  The Board 
will consider all pertinent prior and revised rating criteria 
but of course, revised rating criteria may not be applied to 
claims prior to the effective date of the amended regulation.  
See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 
(1998).

Under the prior rating criteria of Diagnostic Code 5292, a 20 
percent rating is assigned for "moderate" limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292. 

At VA examinations conducted in March 2003, September 2003, 
and September 2004, the veteran displayed forward flexion of 
85 to 90 degrees, extension of 25 to 30 degrees, left and 
right lateral flexion of 30 degrees, and right lateral 
rotation of 30 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Plate V.  (Although this 
designation of normal range of motion was included as part of 
the revised rating criteria, it is used here for guidance 
purposes).  

The Board acknowledges that at the November 2005 VA 
examination, the veteran demonstrated much more limited 
lumbar spine motion (including forward bending to 12 degrees 
and side bending to 8 degrees bilaterally).  However, as 
noted in the discussion above, at this examination he 
appeared to consciously limit cooperation with the VA 
physician for unknown reasons.  The examiner's overall 
assessment was that the veteran's level of disability 
appeared minimal and that his guarding and a very unusual 
affect influenced the objective findings.  In any case, the 
Board does not consider the predominant ranges of motion 
displayed by the veteran's lumbar spine during this appeal to 
be moderately limited, and therefore a 20 percent rating is 
not warranted under Diagnostic Code 5292.  

No evidence reflects ankylosis of the spine, residuals of a 
fractured vertebra, or neurologic symptoms consistent with 
intervertebral disc syndrome, so evaluations under Diagnostic 
Codes 5285, 5286, 5289, or 5293 (respectively) are 
inappropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5293 (2000).

Moreover, the evidence for simply does not reflect the muscle 
spasm on extreme forward bending that would warrant a 20 
percent rating for lumbar strain under Diagnostic Code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  Although in 
an August 2003 Form 9 the veteran complained of muscle spasm 
whenever he would bend or twist, muscle spasm was noted to be 
absent at a March 2003 outpatient visit.  While he reported 
paraspinous muscle spasms at a September 2003 VA examination, 
no paraspinous spasm was actually demonstrated with trunk 
mobility maneuvers.  Although spasm was strongly suspected at 
the November 2005 VA examination, a heavy subcutaneous fat 
layer prevented the palpation that might have confirmed it.  
In any case, none of the medical records reflect objective 
findings of muscle spasm.

The evidence also fails to reflect the unilateral loss of 
lateral spine motion in a standing position that would also 
warrant a 20 percent rating for lumbar strain under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2000).   The veteran laterally flexed right and left to 
30 degrees at the VA examinations in March 2003, September 
2003, and September 2004.  Even at the November 2005 VA 
examination (at which he was singularly uncooperative) he 
displayed 8 degrees of side bending right and left.  These 
results simply do not reflect a "unilateral loss of lateral 
spine motion."  

Under the revised Diagnostic Code 5237, a 20 percent rating 
is assigned for (in pertinent part) forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoraculumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosos.  38 C.F.R. § 4.71, Diagnostic 
Code 5237.  Yet again, with the exception of the questionable 
results of the November 2005 VA examination, the veteran has 
never displayed such a limited forward flexion, nor any 
muscle spasms.  While he has displayed guarding (particularly 
at the November 2005 examination), it has never been noted to 
have resulted in abnormal gait or abnormal spinal contour.  
Indeed, the veteran displayed normal spine curvature at his 
March 2003 VA examination, and normal gait and spine 
alignment at his May 2004 VA spine consultation.  While he 
apparently had a 4+ kyphos "on the top" of an otherwise 
erect posture at his November 2005 examination, this finding 
is not noted in the other examination reports and in any 
case, the VA physician did not specifically relate this "on 
the top" kyphosis to the service-connected low back 
disability.  Thus a higher rating under this criteria is not 
warranted.  

Any associated objective neurological abnormalities 
(including but not limited to bowel or bladder impairment) 
are to be evaluated separately under appropriate diagnostic 
code.  38 C.F.R. § 4.71, Diagnostic Code 5237 (Note (1)).  
The veteran has never complained of or been treated for bowel 
or bladder impairment with regard to his low back condition.  
In fact, he specifically denied having any bladder problems 
at his March 2003 outpatient visit, and denied any bowel or 
bladder incontinence at a May 2004 outpatient spine 
consultation.  He has occasionally reported a radiation of 
pain down his right leg (such as at a May 2003 outpatient 
visit).  Yet neurological examination was normal at an August 
2003 outpatient visit and the May 2004 spine consultation.  
While he had diminished knee and ankle jerks at a September 
2004 VA examination, the examiner did not specifically relate 
this phenomenon to the service-connected low back disability.  
Similarly, while he appeared to have no bilateral knee or 
left ankle jerk response and only limited right ankle jerk 
response (with distraction) at his November 2005 VA 
examination, the examiner found these neurologic findings 
"nondiagnostic"  -- that is, not "distinctive of serving 
as a criterion of a disease "  See, e.g., Dorland's 
Illustrated Medical Dictionary, 26th ed., Philadelphia 
(1981).  In view thereof, these observations at examination 
have not been associated with any disease, including the 
disability at issue.  Accordingly, a separate rating for 
neurologic abnormalities is simply not appropriate.

Although the veteran has regularly described having increased 
pain with activity (such as when working out or playing 
soccer), he has consistently been able to flex his low back 
to at least 85 degrees in clinical settings, which is far 
above the level for a 20 percent rating under the schedular 
criteria.  Thus, the 10 percent rating more than adequately 
compensates any potential functional loss due to pain on use 
or during flare-ups, or due to weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evidence also fails to reflect that the low back 
disability (by itself) has markedly interfered with 
employment.  The veteran reported at his September 2004 VA 
examination that he had missed 10 days of work in the prior 
year because of his back.  At the November 2005 VA 
examination, he reported that he was still working (as a 
stock clerk), but said that for the prior 10 months he had 
lost an average of one week per month due to low back pain.  
Yet during the course of this appeal, he has still maintained 
employment (doing administrative office work and working as a 
stocking employee).  Moreover, the 10 percent schedular 
rating already assigned is based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  
There is certainly no evidence that he has been hospitalized 
for his low back disability during the course of this appeal.  
In fact, multiple examination reports reflect that the 
veteran (to varying degrees) continued to lift weights and 
play soccer, despite his low back symptoms.  Accordingly, 
referral of this case to the Director of the Compensation and 
Pension Service for extraschedular consideration is 
inappropriate.  See 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence reflects that at no point 
during this appeal has a rating in excess of 10 percent been 
warranted for the veteran's low back disability, and 
therefore the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for right shoulder 
strain is denied.

An initial rating in excess of 10 percent for low back strain 
is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


